Citation Nr: 1613063	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  14-04 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a right knee disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to May 1975, including service in Korea.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified before the undersigned Veterans Law Judge in a February 2016 video conference hearing; a transcript of the hearing is associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2015).


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, right knee patellofemoral chondromalacia with degenerative joint disease had its onset in service.  


CONCLUSION OF LAW

The criteria for service connection for right knee patellofemoral chondromalacia with degenerative joint disease are met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303.  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

Post-service evidence of record includes a July 2008 MRI that revealed grade 4 patellofemoral chondromalacia with degenerative joint disease.  

The Veteran contends that his right knee disability is related to service, including that he experienced right knee symptoms during service and have been recurrent since separation.  See February 2016 video conference hearing.  

The Veteran's service treatment records show that he was kicked in the right thigh and suffered a large hard hematoma running the length of his thigh.  He complained that he was unable to flex his right knee.  From March 21, 1975 to April 7, 1975, the Veteran was admitted for bed rest.  During that time, he was given medication for his right leg pain and given a right leg splint.  On April 7, 1975, he was instructed in quadriceps exercises and issued a cane, and physical examination revealed right knee flexion to 60 degrees.  On April 22, 1975, physical examination revealed full flexion and extension of the right knee, and x-rays revealed no bony/soft tissue abnormality.  On April 25, 1975 service separation report of medical examination, the Veteran's lower extremities were found to be normal on clinical evaluation.  

At his video conference hearing, the Veteran testified that his right knee has bothered him since the documented knee injury in March 1975.  In addition, the Veteran has consistently reported that his right knee symptoms have been recurrent since service.  See, e.g., July 2008 Beaumont Bone and Joint Institute report; October 2011 VA examination report.  While the October 2011 and November 2013 VA examiners provided negative nexus opinions, the Veteran has also submitted a January 2014 report from Dr. B.T. Clarke, wherein it was opined that it was "conceivable" that injury to the quadriceps tendon did lead to some tracking abnormality that led to some early abnormal stresses on the patellofemoral joint and may have led to chondromalacia of the patella.  In addition, the Veteran has submitted February 2016 correspondence from his parents that they know from personal observations that the Veteran has suffered from his in-service knee injury since service.  Resolving all reasonable doubt in the Veteran's favor, and consideration of the lay evidence of record concerning the onset and recurrence of the Veteran's symptoms, the Board finds that the evidence is at least in equipoise as to service connection for right knee patellofemoral chondromalacia with degenerative joint disease.  King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Therefore, service connection for right knee patellofemoral chondromalacia with degenerative joint disease is granted.  


ORDER

Service connection for right knee patellofemoral chondromalacia with degenerative joint disease is granted.  


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


